MANN, Chief Judge.
The trial judge correctly allowed amendment of the information to delete “Jr.” from the name of McCoy’s victim as charged in the information. There was no surprise or prejudice, and the amendment merely conformed the information to the proof. “Jimbo” Romeo is in fact the son of James A. Romeo, but Jimbo is not James A. Romeo, Jr. None of this comes as any surprise to McCoy. In the absence of any showing that the amendment prejudiced McCoy there is no reversible error. Branch v. State, 1927, 94 Fla. 286, 115 So. 143.
McCoy’s second argument is that there is insufficient proof of aggravated battery under Fla.Stat. § 784.045 (1971), F.S.A. Evidence that McCoy shot Jimbo Romeo with a pistol, causing him to be hospitalized for a week, leaving a bullet in his body which still has not been removed and which occasionally causes sharp pain in the neck, is more than ample proof of “great bodily harm, permanent disability or permanent disfigurement.”
Affirmed.
LILES and McNULTY, JJ., concur.